          Case 3:17-cv-05959-SI Document 94 Filed 11/16/18 Page 1 of 3


 1   Peter Karanjia (admitted pro hac vice)
     Geoffrey S. Brounell (admitted pro hac vice)
 2   DAVIS WRIGHT TREMAINE LLP
     1919 Pennsylvania Avenue, NW, Suite 800
 3   Washington, D.C. 20006

 4   Suzanne K. Toller (CA State Bar No. 129903)
     Martin L. Fineman (CA State Bar No. 104413)
 5   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 6   San Francisco, California 94111

 7   Attorneys for Plaintiff

 8   Arocles Aguilar (CA State Bar No. 94753)
     Helen M. Mickiewicz (CA State Bar No. 123184)
 9   Jonathan C. Koltz (CA State Bar No. 268793)
     Enrique Gallardo (CA State Bar No. 191670)
10   California Public Utilities Commission
     505 Van Ness Avenue
11   San Francisco, California 94102

12   Attorneys for Defendants

13
                                IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16

17   METROPCS CALIFORNIA, LLC,                               Case No. 3:17-cv-05959-SI

18                                     Plaintiff,            JOINT [PROPOSED] ORDER
                                                             GRANTING PLAINTIFF’S MOTION
19           v.                                              FOR SUMMARY JUDGMENT,
                                                             DENYING DEFENDANTS’ MOTION
20   MICHAEL PICKER, President of the California             FOR SUMMARY JUDGMENT, AND
     Public Utilities Commission, in his official            ISSUING A DECLARATION AND
21   capacity; MARTHA GUZMAN ACEVES,                         PERMANENT INJUNCTION
     Commissioner of the California Public Utilities
22   Commission, in her official capacity; CARLA J.          Date:    August 3, 2018
     PETERMAN, Commissioner of the California                Time:    10:00 a.m.
23   Public Utilities Commission, in her official            Place:   Courtroom 1, 17th Floor
     capacity; LIANE M. RANDOLPH,
24   Commissioner of the California Public Utilities         Before the Honorable Susan Illston
     Commission, in her official capacity;
25   CLIFFORD RECHTSCHAFFEN, Commissioner                    Complaint Filed: Oct. 17, 2017
     of the California Public Utilities Commission, in
26   his official capacity,                                  Second Am. Complaint Filed: Jan. 19, 2018

27                                     Defendants.

28
     JOINT [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, AND ISSUING A DECLARATION AND PERMANENT
     INJUNCTION
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
          Case 3:17-cv-05959-SI Document 94 Filed 11/16/18 Page 2 of 3


 1           Now before the Court are Plaintiff MetroPCS California, LLC’s (“MetroPCS”) and
 2   Defendants the Commissioners of the California Public Utilities Commission’s (collectively, the
 3   “CPUC”) cross-motions for summary judgment. Upon consideration of the papers filed in support
 4   of and in opposition to the motions, the pleadings and records on file in this action, as well as the
 5   oral argument heard on August 3, 2018, and good cause having been shown, IT IS HEREBY
 6   ORDERED that:
 7           1. MetroPCS’s motion for summary judgment is GRANTED.
 8           2. The CPUC’s motion for summary judgment is DENIED.
 9           3. The Court hereby DECLARES that, for the reasons set forth in the Court’s Order re:
10   Cross Motions for Summary Judgment, dated November 5, 2018 (Dkt. No. 88) (“Summary
11   Judgment Order”): (a) the California Prepaid Mobile Telephony Services Surcharge Collection
12   Act (enacted by Assembly Bill No. 1717, Chapter 885, Statutes 2014, Perea) (the “Prepaid
13   Collection Act”), in its entirety, conflicts with federal law and therefore is preempted and
14   unconstitutional; and (b) Resolution T-17542, Resolution T-17568, and Resolution T-17579
15   (collectively, the “Contested Resolutions”) implementing the Prepaid Collection Act conflict with
16   federal law and therefore are preempted and unconstitutional.
17           4. The Court hereby ENJOINS the CPUC and any other state agency or authority or local
18   jurisdiction in California from enforcing the Prepaid Collection Act and/or any of the CPUC
19   resolutions or orders implementing the Prepaid Collection Act, including but not limited to the
20   Contested Resolutions.
21           5. The Clerk is directed to enter judgment in favor of MetroPCS and against the CPUC.
22                                                           Approved as to form.
23                                                           DAVIS WRIGHT TREMAINE LLP
24                                                           By:      /s/ Peter Karanjia
25                                                               Peter Karanjia (admitted pro hac vice)
26                                                               Attorneys for MetroPCS
27

28
                                                             1
     JOINT [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, AND ISSUING A DECLARATION AND PERMANENT
     INJUNCTION
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
          Case 3:17-cv-05959-SI Document 94 Filed 11/16/18 Page 3 of 3


 1                                                           CALIFORNIA PUBLIC UTILITIES
                                                             COMMISSION, LEGAL DIVISION
 2
                                                             By:     /s/ Enrique Gallardo
 3

 4                                                               Enrique Gallardo (CA State Bar No. 191670)

 5                                                               Attorneys for the CPUC
 6   IT IS SO ORDERED.
 7   Dated: 11/15/18                                    _________________________________
                                                            The Honorable Susan Illston
 8                                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
     JOINT [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, AND ISSUING A DECLARATION AND PERMANENT
     INJUNCTION
     MetroPCS v. Picker, et al., Case No. 3:17-cv-05959-SI
